      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 1 of 49 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

T & E CHICAGO LLC, individually                )
and on behalf of all others similarly          )
situated,                                      )
                                               )
                       Plaintiff,              )       Case No. ___________________
                                               )
         v.                                    )
                                               )       CLASS ACTION
THE CINCINNATI INSURANCE                       )
COMPANY,                                       )
                                               )       JURY TRIAL DEMANDED
                       Defendant.              )

                                    CLASS ACTION COMPLAINT

         Plaintiff, T & E Chicago LLC (“Plaintiff”), individually, and on behalf of all others

similarly situated, by and through counsel, brings this action against Defendant, The Cincinnati

Insurance Company (“Cincinnati”), and states as follows:

                                        INTRODUCTION

         1.     Plaintiff is owner and operator of a tavern located in the Logan Square

neighborhood of Chicago that had been forced, by orders issued by the State of Illinois and the

City of Chicago, to cease its operations—through no fault of its own—as part of the State’s and

City’s efforts to slow the spread of the COVID-19 global pandemic. The closures mandated by

those orders presented an existential threat to this small, local business.

         2.     The novel coronavirus, SARS-CoV-2, is a highly contagious virus which has

rapidly spread and continues to spread around the world and across the United States. The SARS-

CoV-2 virus remains stable and transmittable in aerosols and on various surfaces for prolonged

periods of time. The illness caused by SARS-CoV-2 is called COVID-19 (Coronavirus Disease

2019).
       Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 2 of 49 PageID #:2




        3.     On March 11, 2020, the COVID-19 outbreak—which had first been identified

several months prior—was designated as a worldwide pandemic by the World Health Organization

(WHO). Director General Tedros Adhanom Ghebreyesus of WHO declared: “WHO has been

assessing this outbreak around the clock and we are deeply concerned both by the alarming levels

of spread and severity, and by the alarming levels of inaction. We have therefore made the

assessment that COVID-19 can be characterized as a pandemic.” 1

        4.     On March 13, 2020, the President of the United States also declared the pandemic

to be of sufficient severity to warrant an emergency declaration for all States, territories, and the

District of Columbia.

        5.     On March 16, 2020, the Centers for Disease Control and Prevention, and members

of the national Coronavirus Task Force issued to the American public guidance, styled as “30 Days

to Slow the Spread” for stopping the spread of COVID-19. This guidance advised individuals to

adopt far-reaching social distancing measures, such as working from home, avoiding shopping

trips and gatherings of more than 10 people, and staying away from bars, restaurants, and food

courts. 2

        6.     Shortly thereafter, many state government administrations across the nation

recognized the need to take steps to protect the health and safety of their residents from the human

to human and surface to human spread of COVID-19.

        7.     Governors from states across the nation began to publicly announce an escalating

series of various civil authority, “stay at home” orders that limited public gatherings, deemed



1
        See https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
        the-media-briefing-on-covid-19---11-march-2020.
2
        https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
        guidance_8.5x11_315PM.pdf.
                                                 2
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 3 of 49 PageID #:3




certain business sectors “essential,” mandated the partial or complete closure of normal business

operations for businesses not deemed “essential,” and placed stringent requirements on many

businesses deemed “essential” in order for them to continue operating.

       8.      Countless businesses in “stay at home” order states across the nation were forced

by law to overhaul their business models, scale back their business dramatically, or shutter—either

temporarily or permanently. Foot traffic in all businesses also took a sharp downturn as the public

began to avoid public spaces of all types, further harming businesses’ ability to stay afloat.

Furloughs and layoffs were rampant in the private sector. Unemployment insurance filings reached

record levels. The major stock indices plummeted, erasing trillions of dollars in shareholder value

and retirement accounts.

       9.      The result of these far-reaching restrictions and prohibitions was catastrophic for

most non-essential businesses, especially restaurants and other foodservice businesses, along with

many other retail establishments, entertainment venues, and other small, medium, and large

businesses who were forced to close, furlough employees, and endure a sudden shutdown of cash

flow that threatened their survival.

       10.     On March 15, 2020, Illinois Governor Pritzker issued an order first closing to the

public all restaurants, bars, and movie theaters in Illinois in an effort to address the ongoing

COVID-19 pandemic. Governor Pritzker thereafter ordered all “non-essential businesses” to close

and has issued further orders extending the stay-at-home Closure Order period several times.

       11.     As a result of the Closure Orders, Plaintiff was forced to halt ordinary operations,

resulting in substantial lost revenues and forcing Plaintiff to furlough or lay off employees.

       12.     Most businesses insure against such catastrophic events like the unforeseen

COVID-19 pandemic through all-risk commercial property insurance policies. These policies



                                                 3
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 4 of 49 PageID #:4




promise to indemnify the policyholder for actual business losses incurred when business

operations are involuntarily suspended, interrupted, curtailed, when access to the premises is

prohibited because of direct physical loss or damage to the property, or by a civil authority order

that restricts or prohibits access to the property. This coverage is commonly known as “business

interruption coverage” and is standard in most all-risk commercial property insurance policies.

       13.     To protect its business from situations like these, which threaten its operations and

livelihood based on factors wholly outside of its control, Plaintiff obtained business interruption

insurance from Cincinnati. A copy of that policy, Policy No. 05EPP0497216, with effective dates

from July 20, 2019 to July 20, 2020 (the “Policy”), is attached as Exhibit A.

       14.     Cincinnati purports to understand the reason insureds like Plaintiff obtain business

interruption coverage. Cincinnati thus promises that “[w]hen it comes to paying claims, we'll look

for coverage-not exceptions, helping to keep your business running in the event of a claim.” 3

Cincinnati markets its business interruption insurance as helping to cover “loss of income and

necessary extra expenses you incur to keep your business operating,” including lost profits,

payroll, taxes, and other operating expenses. 4 Cincinnati assures prospective customers that

Cincinnati is “everything insurance should be.” 5

       15.     Accordingly, Plaintiff purchased business interruption insurance from Cincinnati.

Plaintiff also dutifully paid premiums to Cincinnati for that coverage, so that when the




3
       Protection for Businesses and Organizations: Fulfilling our Promises, The Cincinnati
       Insurance Company, available at https://www.cinfin.com/business-insurance.
4
       Protection for Your Commercial Property, The Cincinnati Insurance Company, available
       at https://www.cinfin.com/business-insurance/products/property-insurance.
5
       About Us, The Cincinnati Insurance Company, available at https://www.cinfin.com/about-
       us.
                                                 4
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 5 of 49 PageID #:5




unimaginable occurred, Plaintiff would be protected. Plaintiff purchased an “all risks” Policy that

cover every one of those unimaginable risks unless the policy exclusions remove that risk from

coverage. And, nothing in plaintiff’s Policy excludes viruses from coverage. Nor does anything in

the Policy exclude governmental closure orders.

       16.     But despite Cincinnati’s express promise in its Policy to cover Plaintiff’s business

interruption losses in circumstances when it was forced to curtail its operations and close its

premises to the public by the series of Executive Orders issued by the Governor to address a

spreading pandemic, Cincinnati issued a blanket denial to Plaintiff for any losses related to the

pandemic and the Closure Orders—without first conducting any meaningful coverage

investigation, let alone a “reasonable investigation based on all available information” as required

under Illinois law.

       17.     The only rationale Cincinnati provided to Plaintiff for its categorical proclamation

that Plaintiff’s losses are not covered, is its assertion that the presence of the coronavirus, which

led to the Closure Orders that prohibited Plaintiff from operating its businesses, did not constitute

“direct physical damage” or “direct physical loss.” See April 15, 2020 Denial Letter attached hereto

as “Exhibit B.”

       18.     But Cincinnati’s conclusory statement that the actual or potential presence of a

harmful, contagious substance like SARS-CoV-2 does not result in property damage is contrary to

the law in Illinois. Illinois courts have long held that the presence of a dangerous substance in a

property constitutes “physical loss or damage.” See, e.g., Bd. of Educ. of Twp. High Sch. Dist. No.

211 v. Int’l Ins. Co., 720 N.E.2d 622, 625–26 (Ill. Ct. App. 1999), as modified on denial of reh’g

(Dec. 3, 1999).

       19.     In a recent decision, the Pennsylvania Supreme Court reached a comparable



                                                 5
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 6 of 49 PageID #:6




conclusion, finding that the COVID-19 pandemic constituted a natural disaster causing direct

property damage to all businesses impacted. See Friends of Danny DeVito, et al. v. Tom Wolf,

Governor, et al., No. 68 MM 2020, 21 n.11, 2020 WL 1847100, at *10 n.11 (Pa. Apr. 13, 2020).

        20.     Moreover, unlike many commercial property policies available in the market, the

Policy sold by Cincinnati to the Plaintiff did not include an exclusion for loss caused by a virus or

a pandemic. Thus, Plaintiff reasonably expected that the insurance it purchased from Cincinnati

included coverage for property damage and business interruption losses caused by viruses like the

SARS-CoV-2 coronavirus.

        21.     If Cincinnati had wanted to exclude pandemic-related losses under the Plaintiff’s

policy—as many other insurers have done in other policies—it easily could have attempted to do

so on the front-end with an express exclusion. Instead, Cincinnati waited until after it collected

Plaintiff’s premiums, and after a pandemic and the resulting Closure Orders caused catastrophic

business losses to Plaintiff, to try to limit its exposure through its erroneous assertion that the

presence of the coronavirus is not “physical loss” and therefore is not a covered cause of loss under

its policies.

        22.     The fact that the insurance industry has created specific exclusions for pandemic-

related losses under similar commercial property policies undermines Cincinnati’s assertion that

the presence of a virus, like the coronavirus, does not cause “physical loss or damage” to property.

        23.     Indeed, if a virus could never result in a “physical loss” to property, there would be

no need for such an exclusion. Moreover, Cincinnati’s assertion ignores the fact that their policies

promised to provide coverage for losses incurred due to government actions “taken in response to

dangerous physical conditions,” even if those dangerous physical conditions cause damage to

property at locations other than those insured under their policies.



                                                  6
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 7 of 49 PageID #:7




       24.     Thus, Cincinnati’s wholesale, cursory coverage denials were arbitrary and

unreasonable, and inconsistent with the facts and plain language of the Policy it issued to Plaintiff.

These denials appear to be driven by Cincinnati’s desire to preempt its own financial exposure to

the economic fallout resulting from the COVID-19 pandemic crisis, rather than to initiate, as

Cincinnati is obligated to do, a full and fair investigation of the claims and a careful review of the

policy it sold to Plaintiff in exchange for valuable premiums.

       25.     Cincinnati's interpretation of the Policy is wrong, and its denial for losses caused

by limitations on the physical use and access to Plaintiff’s property breached its obligations under

the contract of insurance.

       26.     As a result of Cincinnati’s wrongful denial of coverage, Plaintiff files this action

seeking a declaratory judgment establishing that it is entitled to receive the benefit of the insurance

coverage it purchased, and ordering Cincinnati to pay Plaintiff’s lost business income, extra

expenses, and other business losses Plaintiff has sustained in light of the COVID-19 pandemic and

actions by governmental authorities requiring closure of Plaintiff’s covered business premises.

This Complaint also seeks damages for breach of contract, for breach of good faith and fair dealing,

and for bad faith claims handling under 215 ILCS 5/155.

                                          THE PARTIES

       27.     Plaintiff, T & E Chicago LLC is an Illinois limited liability company with its

principal place of business in Chicago, Illinois. Plaintiff owns and operates the Navigator

Taproom, a tavern located in the Logan Square neighborhood of Chicago.

       28.     Defendant, Cincinnati, Cincinnati is an Ohio insurance company, with its principal

place of business located in Ohio. Cincinnati is engaged in the business of selling insurance

contracts to commercial entities such as Plaintiff in Illinois and elsewhere.



                                                  7
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 8 of 49 PageID #:8




                                   JURISDICTION & VENUE

        29.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity between the parties and the amount in controversy exceeds $75,000, exclusive

of interest and costs.

        30.     This Court has personal jurisdiction over Defendants pursuant to the Illinois “long

arm statute,” 735 ILCS 5/2-209, because Defendants have submitted to jurisdiction in this state

by: (a) transacting business in Illinois; (b) contracting to insure a person, property or risk located

within Illinois at the time of contracting; and (c) making a contract substantially connected with

Illinois. See 735 ILCS 5/2-209(1), (4), (7). In addition, Defendants exercise substantial, systematic

and continuous contacts with Illinois by doing business in Illinois, serving insureds in Illinois, and

seeking additional business in Illinois.

        31.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policy with respect to the loss of business arising from the civil authority

event detailed below.

        32.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omission giving rise to Plaintiff’s claims occurred within the

Northern District of Illinois.

                                  FACTUAL ALLEGATIONS

                                    The COVID-19 Pandemic

        33.     SARS-CoV-2 is a highly contagious coronavirus, an organic human pathogen,

which has rapidly spread around the world. It remains stable and transmittable in aerosols and on

various surfaces for prolonged periods of time. The illness caused by SARS-CoV-2 is called



                                                  8
      Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 9 of 49 PageID #:9




COVID-19 (Coronavirus Disease 2019).

        34.     SARS-CoV-2 emerged in Wuhan, China, in December 2019. In January 2020, the

first known case of a U.S. resident infected by SARS-CoV-2 was reported in the State of

Washington. SARS-CoV-2 quickly spread and by March 2020, cases had been confirmed in many

areas across the United States.

        35.     SARS-CoV-2 is a coronavirus that is believed to be primarily spread through

respiratory droplets 6 and by “fomite”— meaning objects, materials, or surfaces that have been

physically contaminated or infected by respiratory droplets—and it can survive on surfaces for

extended periods of time. Recent information on the CDC’s website provides that COVID-19

spreads when people are within six feet of each other or when a person comes in contact with a

surface or object that has the virus on it. 7

        36.     Researchers estimate that the number of people that an individual infected with

SARS-CoV-2 will go on to infect—or basic reproduction number (Ro or R-naught) – is between

3.3 and 6.5. 8 The higher the Ro figured, the faster an infectious disease will spread. By comparison,




6
        According to the World Health Organization (“WHO”): “People can catch COVID-19
        from others who have the virus. The disease can spread from person to person through
        small droplets from the nose or mouth which are spread when a person with COVID-19
        coughs or exhales. These droplets land on objects and surfaces around the person. Other
        people then catch COVID-19 by touching these objects or surfaces, then touching their
        eyes, nose or mouth.” See Q&A on coronaviruses (COVID-19), “How does COVID-19
        spread?” World Health Organization (Apr. 16, 2020), available at
        https://www.who.int/news-room/q-a-detail/qacoronaviruses.
7
        How COVID-19 Spreads, Ctr. for Disease Control and Prevention (April 13, 2020),
        https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
        spreads.html.
8
        See Ying Liu et al., The reproductive number of COVID-19 is higher compared to SARS
        coronavirus, Journal of Travel Medicine (Feb. 13, 2020), available at
        https://academic.oup.com/jtm/article/27 /2/taaa021/5735319.
                                                  9
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 10 of 49 PageID #:10




the Ro estimate for the seasonal flu is 1.3, 9 and for Ebola during a prior catastrophic epidemic was

1.5. 10

          37.    Droplets containing COVID-19 infect a variety of surfaces and objects for a period

of a hours, days, or weeks, if not longer. According to a scientific study in The New England

Journal of Medicine, the coronavirus responsible for the COVID-19 disease—SARS-CoV-2—can

physically infect and survive on surfaces for up to 72 hours. 11 Another scientific study documented

in the Journal of Hospital Infection found that human coronaviruses, such as SARS-CoV-2, can

remain infectious on inanimate surfaces at room temperature for up to nine days. 12

          38.    Other recent scientific evidence shows that COVID-19 can survive and remain

virulent on stainless steel and plastic for three to six days; on glass and banknotes for three days;

and on wood and cloth for 24 hours. 13 These materials are prevalent and unavoidable throughout



9
          See Matthew Biggerstaff et al., Estimates of the reproduction number for seasonal
          pandemic, and zoonotic influenza: a systematic review of the literature, BMC Infection
          Diseases (Sept. 4, 2014), available at https://bmcinfectdis.biomedcentral.com/articles/1 O.
          l 186/1471-2334-14-480.
10
          See Adnan Khan et al., Estimating the basic reproductive ratio for the Ebola outbreak in
          Liberia and Sierra Leone, Infectious Diseases of Poverty (Feb. 24, 2015), available at
          https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4347917/.
11
          Neeltje van Doremalen, Ph.D., et al., Aerosol and Surface Stability of SARS-CoV-2 as
          Compared with SARS-CoV-1, The New England Journal of Medicine (April 16, 2020),
          available at https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973?articleTools=true.
12
          See G. Kampf, et al. Persistence of coronavirus on inanimate surfaces and their
          inactivation with biocidal agents (February 06, 2020), available at
          https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
          6701%2820%2930046-3.
13
          See Neeltje van Doremalen et al., “Aerosol and Surface Stability of SARS-CoV-2 as
          Compared to SARS-Co V-1,” New England Journal of Medicine (Mar. 17, 2020), available
          at https://www.nejm.org/doi/pdf/10.l056/NEJMc2004973; Alex W.H. Chin et al.,
          “Stability of SARS-Co V-2 in different environmental conditions,” The Lancet Microbe
          (Apr. 2, 2020), available at https://doi.org/10.1016/S2666-5247(20)30003-3.
                                                  10
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 11 of 49 PageID #:11




Plaintiff’s facility.

        39.      Emerging research on the virus and recent reports from the CDC even suggest that

the SARS-CoV-2 strains physically infect and can stay alive on surfaces for more than two weeks,

a characteristic that renders property exposed to the contagion potentially unsafe and dangerous.

Specifically, after inspecting a cruise ship inhabited by passengers who carried SARS-CoV-2, the

CDC reported that the virus was detectable on various surfaces inside the cruise ship up to 17 days

after passengers had vacated the cabins. 14

        40.      One report based on recent research even suggests that SARS-CoV-2 can persist on

surfaces under certain commonplace conditions for up to 28 days. 15

        41.      SARS-CoV-2 reportedly has an incubation period of 2-12 days, during which time

it can be transmitted even before symptoms develop. Symptoms often include fever, cough,

shortness of breath, and, in severe cases, pneumonia.

        42.      For these reasons, “[p]ublic health experts and elected officials have emphasized

again and again that social distancing is the best tool … to slow the coronavirus outbreak.” 16

        43.      On January 21, 2020, the CDC reported the first confirmed American COVID-19

case in the State of Washington.




14
        See Leah E. Moriary et al., “Public Health Responses to COVID-19 Outbreaks on Cruise
        Ships-Worldwide, February-March 2020,” 69 Morbidity and Mortality Weekly Report 347
        (Mar. 23, 2020), available at https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-
        H.pdf.
15
        Gunter Kampf et al., Persistence of coronaviruses on inanimate surfaces and their
        inactivation with biocidal agents, 104 J. Of Hospital Infection 246 (2020), available at
        https:/ /www.journalofhospitalinfection.com/article/SO 195-6701 (20)30046-3/fulltext.
16
        See Yuliya Pashina-Kottas, et al., “This 3-D Simulation Shows Why Social Distancing Is
        So Important,” The New York Times (Apr. 21, 2020), available at
        https://www.nytimes.com/interactive/2020/04/14/science/coronavirus-transmission-
        cough-6-feet-ar-ul.html.
                                                 11
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 12 of 49 PageID #:12




       44.     On March 9, 2020, Illinois Governor Pritzker declared all counties in the State of

Illinois as a disaster area, specifically “in response to the outbreak of COVID-19.”

       45.     On March 11, 2020, the WHO declared COVID-19 to be a global pandemic.

       46.     On March 13, 2020, the President of the United States declared a national

emergency as a result of the COVID-19 outbreak.

       47.     On March 15, 2020, Governor Pritzker issued Executive Order 2020-07 which

declared that a public health emergency existed throughout the State of Illinois as a result of the

COVID-19 outbreak in the United States and a confirmed report that SARS-CoV-2 was in Illinois,

and which closed to the public all restaurants, bars, and movie theaters in Illinois beginning on

March 16, 2020 and continuing through March 30, 2020, in an effort to address the ongoing

COVID-19 pandemic. 17

       48.     This Closure Order was in direct response to the “ COVID-19 outbreak” and the

physical presence of SARS-CoV-2 on property throughout the State of Illinois. It specifically

stated that the goal was to respond to the rapid spread of COVID-19 by restricting in-person

interactions in environments with “frequently used services in public settings, including bars and

restaurants…” The March 15th Closure Order also stated that “the ongoing spread of COVID-19

and the danger the virus poses to the public’s health and wellness require the reduction of on-

premises consumption of food and beverages.” The March 15th Closure Order thus recognized

that the spread of COVID-19 throughout Illinois could not be sufficiently abated by cleaning and

disinfecting frequently used surfaces in public settings; it mandated that access to such surfaces be

suspended altogether.




17
       https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-07.aspx.


                                                 12
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 13 of 49 PageID #:13




       49.      On March 16, 2020, Chicago Mayor Lightfoot issued guidance for restaurants and

bars to comply with the Governor’s Closure Order. That guidance barred “the consumption of food

or beverage. . . inside [any] restaurant or bar” and the congregation of persons “inside or outside

[any] restaurant or bar.” At “midnight” Chicago would begin “any necessary enforcement

measures.” 18

       50.      A few days later, on March 20, 2020, Governor Pritzker issued Executive Order

2020-10, which, among other things, prohibited any gathering of more than ten people, except for

limited activities identified in that order, and required individuals to stay in their home or place of

residence, except to conduct essential activities, essential governmental functions, or to operate

essential businesses, and ordered all “non-essential businesses” to close through April 7, 2020. 19

       51.      On March 25, 2020, Mayor Lightfoot issued a press release reminding Chicagoans

of the “critical importance” of complying with the Governor’s stay-at-home order. The press

release noted that the Chicago Police Department is “empowered to enforce the Governor’s order

through citations and additional measures.” 20

       52.      On April 1, Governor Pritzker again declared all counties in the State of Illinois as

a disaster area, specifically “in response to the exponential spread of COVID-19.” 21

       53.      On April 1, 2020, Governor Pritzker issued Executive Order 2020-18, which

continued and extended the prior Executive Orders issued in response to the outbreak of COVID-




18
       Press Release, City of Chicago, City of Chicago Issues Guidance and Support for Covid-
       19 Restrictions on Restaurant Dining and Taverns (Mar. 16, 2020).
19
       https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-10.aspx.
20
       Press Release, City of Chicago, Mayor Lightfoot Reminds Residents of Critical Importance
       of Staying at Home to Prevent Further Spread of Covid-19 (Mar. 15, 2020).
21
       https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-19.aspx.
                                                  13
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 14 of 49 PageID #:14




19 through and until April 30, 2020. 22 The March 20 and April 1 Closure Orders were again in

direct response to the continued and increasing presence of SARS-CoV-2 at property on or around

Plaintiffs’ premises.

         54.    As of as of April 30, 2020, there were nearly 53,000 confirmed cases of COVID-

19 in 97 Illinois counties and 2,350 deaths from COVID-19. It is likely that hundreds of thousands

(if not millions) more have been infected by SARS-CoV-2 but have not been diagnosed with

COVID-19. While in some cases asymptomatic, COVID-19 is also known to cause severe and

sometimes fatal respiratory failure. This, in addition to the highly contagious nature of SARS-

CoV-2, renders any property exposed to the contagion unsafe and dangerous. By Executive Orders

2020-32 and 2020-33, dated April 30, 2020, Governor Pritzker extended the statewide stay-at-

home order through May 29, 2020. 23 The March 15, March 20, April 1 and April 30 Executive

Orders are collectively referred to as the “Closure Orders.”

         55.    The Commissioner of Health of the City of Chicago has likewise issued a series of

orders, including Order No. 2020-3 – Amended And Reissued, effective May 1, 2020, applying

the Governor’s Closure Orders. 24 As of May 11, 2020, the City of Chicago reported 31,477 cases

of COVID-19 had been identified in Chicago residents to that date, and 79,007 in the state of

Illinois. 25




22
         https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-18.aspx.
23
         https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-32.aspx.;
         https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-33.aspx.
24
         https://www.chicago.gov/content/dam/city/depts/cdph/HealthProtectionandResponse
         /CDPH%20Order%202020-3%20-
         %20Lakefront%20closure%20AMENDED%20AND%20RE-ISSUED.pdf.
25
         https://www.chicago.gov/city/en/sites/covid-19/home.html.
                                                14
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 15 of 49 PageID #:15




          56.    Further, multiple structures in the vicinity of Plaintiff’s covered premises reported

COVID-19 infections or outbreaks, and were in fact physically impacted by the presence of the

SARS-CoV-2 virus on or around the surfaces of these structures, including a near-by senior living

facility. 26

          57.    The Governor of the State of Illinois, the Mayor of Chicago and the Commissioner

of Health of the City of Chicago are civil and/or governmental authorities as contemplated by the

Policy.

          58.    Plaintiff’s business remained open and operating throughout the entire period from

December 2019 through March 16, 2020.

          59.    It was when Illinois State and local governments entered civil authority orders

beginning in March 2020 that Plaintiff was forced to close its premises to the public and interrupt

its business operations.

                                       The Cincinnati Policy

          60.    To protect its thriving business from interruption and other perils, Plaintiff

purchased the Policy from Cincinnati, which includes loss of business income, extra expense,

property, liability, and other coverages.

          61.    In exchange for substantial premiums, Cincinnati agreed to provide the insurance

coverages described in Plaintiff’s Policy.

          62.    Plaintiff has paid all required premiums and performed all conditions precedent for



26
          Woodbridge Nursing Pavilion, located in the same Logan Square neighborhood as
          Plaintiff’s business, reportedly “has the highest number of COVID-19 cases among all
          long-term care facilities in Illinois.” See Families Worry Over Safety of Residents Stuck
          Inside     Nursing     Home        With     150    COVID-19      Cases,    available    at
          https://abc7chicago.com/amp/woodbridge-nursing-pavilion-chicago-coronavirus-home-
          logan-square/6146020/.

                                                  15
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 16 of 49 PageID #:16




obtaining coverage under the Policy.

        63.     The Policy includes, in pertinent part, property coverage terms and conditions in

Form FM 101 05 16 (BUILDING AND PERSONAL PROPERTY COVERAGE FORM

(INCLUDING SPECIAL CAUSES OF LOSS)). The Policy also incorporates an endorsement

form titled BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM – ILLINOIS,

which adds further coverage for Business Income and Extra Expense coverage, Civil Authority

Coverage and Extended Business Income Coverage. (Form FA 213 IL 05 16, at pp. 1-3).

        64.     The Policy coverage broadly protects Plaintiff against losses suffered by Plaintiff

when it was forced to close its doors to the public, including property damage, the loss of “Business

Income” and “Extra Expense” incurred due to the necessary “suspension” of Plaintiff’s

“operations.”

        65.     In many parts of the world, property insurance is sold on a specific peril basis. Such

policies cover a risk of loss only if that risk of loss is specifically listed (e.g., hurricane, earthquake

H1N1, etc.). Most property policies sold in the United States, however, including those sold by

Cincinnati, are all-risk property damage policies. These types of policies cover all risks of loss

except for risks that are expressly and specifically excluded.

        66.     The Plaintiff’s Policy is an “all risks” policy. That is, the Policy covers Plaintiff for

any peril, imaginable or unimaginable, unless expressly excluded or limited.

        67.     The Policy contains several exclusions, which preclude coverage for the risks

identified in those exclusions.

        68.     Cincinnati did not exclude or limit coverage for losses from viruses or pandemics,

either in the main coverage form or in any endorsement. Likewise, none of the exclusions in the

Policy preclude coverage for damage to property caused by the SARS-CoV-2 virus itself, whether



                                                    16
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 17 of 49 PageID #:17




at Plaintiff’s covered premises or at any other premises.

          69.   Nor do any of the exclusions in the Policy preclude coverage for the governmental

orders pursuant to which Plaintiff closed its premises to the public and suspended its regular

business operations. The governmental orders therefore constitute a covered direct loss under the

Policy.

          70.   Thus, any losses sustained by Plaintiff because of the damage caused by the SARS-

CoV-2 virus itself, or resulting from the action of civil authority prohibiting access to and use of

its covered premises in response to the COVID-19 pandemic, are covered by the Policy.

          71.   In the Policy, specifically, Cincinnati agreed to pay for direct physical loss or

damage to Covered Property unless specifically excluded or limited in the policy. The insuring

agreement for Building And Personal Property Coverage provides:

                SECTION A. COVERAGE
                We will pay for direct “loss” to Covered Property at the “premises”
                caused by or resulting from any Covered Cause of Loss.

(FM 101 05 16, at p. 3).

          72.   The policy defines “loss” as “accidental physical loss or accidental physical

damage.” (FM 101 05 16, at p. 38). Covered causes of loss “means direct ‘loss’ unless the ‘loss’

is excluded or limited in this Coverage Part.” (FM 101 05 16, at p. 5).

          73.   In addition to property damage losses, Cincinnati agreed in the Policy to pay for its

insureds’ loss of Business Income caused by and Extra Expense incurred due to a Covered Cause

of Loss. Among others, Cincinnati promised to pay for the loss of Business Income and Extra

Expense sustained due to the necessary “suspension” of the insured’s “operations” during the

“period of restoration.”

          74.   In that regard, the Policy includes Coverage Extensions, including for Business



                                                 17
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 18 of 49 PageID #:18




Income and Extra Expense coverage, Civil Authority Coverage and Extended Business Income

Coverage. (FM 101 05 16, at pp. 18-21). The Policy specifies that Coinsurance does not apply to

these Coverage Extensions.

              SECTION E. ADDITIONAL CONDITIONS, 1. Coinsurance, does not
              apply to these Coverage Extensions.

(FM 101 05 16, at p. 17). The Policy also incorporates an endorsement form titled BUSINESS

INCOME (AND EXTRA EXPENSE) COVERAGE FORM – ILLINOIS, which adds further

coverage for Business Income and Extra Expense coverage, Civil Authority Coverage and

Extended Business Income Coverage. (Form FA 213 IL 05 16, at pp. 1-3).

       75.    Coverage for Business Income and Extra Expense are provided in the property

coverage form, with the following coverage grant provisions:

              (1)    Business Income
                     We will pay for the actual loss of “Business Income” and “Rental
                     Value” you sustain due to the necessary “suspension” of your
                     “operations” during the “period of restoration”. The “suspension”
                     must be caused by direct “loss” to property at a “premises” caused
                     by or resulting from any Covered Cause of Loss. With respect to
                     “loss” to personal property in the open or personal property in a
                     vehicle or portable storage unit, the “premises” include the area
                     within 1,000 feet of the building or 1,000 feet of the “premises”,
                     whichever is greater.

                                               *      *        *

              (2)    Extra Expense
                     (a)   We will pay Extra Expense you sustain during the “period of
                           restoration”. Extra Expense means necessary expenses you
                           sustain (as described in Paragraphs (2)(b), (c) and (d))
                           during the “period of restoration” that you would not have
                           sustained if there had been no direct “loss” to property
                           caused by or resulting from a Covered Cause of Loss.
                     (b)   If these expenses reduce the otherwise payable "Business
                           Income" “loss”, we will pay expenses (other than the
                           expense to repair or replace property as described in
                           Paragraph 2.d.) to:
                           1)      Avoid or minimize the “suspension” of business and

                                              18
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 19 of 49 PageID #:19




                                     to continue “operations” either:
                                     a)      At the “premises”; or
                                     b)      At replacement “premises” or temporary
                                             locations, including relocation expenses and
                                             costs to equip and operate the replacement
                                             location or temporary location; or
                             2)      Minimize the “suspension” of business if you cannot
                                     continue “operations”.
                      (c)    We will also pay expenses to:
                             1)      Repair or replace property; or
                             2)      Research, replace or restore the lost information on
                                     damaged “valuable papers and records”;
                             but only to the extent this payment reduces the otherwise
                             payable “Business Income” loss. If any property obtained
                             for temporary use during the “period of restoration” remains
                             after the resumption of normal “operations”, the amount we
                             will pay under this Coverage Form will be reduced by the
                             salvage value of that property.
                      (d)    Extra Expense does not apply to “loss” to Covered Property
                             as described in the BUILDING AND PERSONAL
                             PROPERTY COVERAGE FORM.

(FM 101 05 16, at p. 10).

       76.    The Illinois Business Income endorsement provides additional, separate Business

Income and Extra Expense coverage grants.

              1.      Business Income
                      a.    We will pay for the actual loss of “Business Income” you
                            sustain due to the necessary “suspension” of your
                            “operations” during the “period of restoration”. The
                            “suspension” must be caused by direct “loss” to property at
                            “premises” which are described in the Declarations and for
                            which a “Business Income” Limit of Insurance is shown in
                            the Declarations. The “loss” must be caused by or result
                            from a Covered Cause of Loss. With respect to “loss” to
                            personal property in the open (or personal property in a
                            vehicle or portable storage unit), the “premises” include the
                            area within 1,000 feet of the building or 1,000 feet of the
                            “premises”, whichever distance is greater.

                                               *      *       *

              2.      Extra Expense
                      a.    Extra Expense coverage is provided at the “premises”

                                              19
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 20 of 49 PageID #:20




                             described in the Declarations only if the Declarations show
                             that “Business Income” coverage applies at that “premises”.
                      b.     Extra Expense means necessary expenses you sustain (as
                             described in Paragraphs 2.c., d. and e.) during the “period of
                             restoration” that you would not have sustained if there had
                             been no direct ‘loss” to property caused by or resulting from
                             a Covered Cause of Loss.
                      c.     If these expenses reduce the otherwise payable “Business
                             Income” loss, we will pay expenses (other than the expense
                             to repair or replace property as described in Paragraph 2.d.)
                             to:
                             (1)     Avoid or minimize the “suspension” of business and
                                     to continue “operations” either:
                                     (a)     At the “premises”; or
                                     (b)     At replacement “premises” or temporary
                                             locations, including relocation expenses and
                                             costs to equip and operate the replacement
                                             location or temporary location; or
                             (2)     Minimize the “suspension” of business if you cannot
                                     continue “operations”.
                      d.     We will also pay expenses to:
                             (1)     Repair or replace property; or
                             (2)     Research, replace or restore the lost information on
                                     damaged “valuable papers and records”;
                             but only to the extent this payment reduces the otherwise
                             payable “Business Income” loss. If any property obtained
                             for temporary use during the “period of restoration” remains
                             after the resumption of normal “operations”, the amount we
                             will pay under this Coverage Form will be reduced by the
                             salvage value of that property.
                      e.     Extra Expense as described in Paragraphs 2.a. thru 2.d. does
                             not apply to “loss” to Covered Property as described in the
                             BUILDING           AND        PERSONAL          PROPERTY
                             COVERAGE FORM.

(FA 213 05 16 at pp. 1-2).

       77.    The Policy defines “business income” as follows:

              2.      “Business Income” means the:
                      a.     Net Income (net profit or loss before income taxes) that
                             would have been earned or incurred; and
                      b.     Continuing normal operating expenses sustained, including
                             payroll.

(FA 213 05 16, at p. 38). Likewise, “suspension” is defined to mean:

                                               20
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 21 of 49 PageID #:21




               a.      The slowdown or cessation of your business activities; and
               b.      That a part or all of the “premises” is rendered untenantable.

(FA 213 05 16, at p. 40).

       78.     The presence of virus or disease can constitute physical damage to property, as the

insurance industry has recognized since at least 2006. At that time, the insurance industry drafting

arm, Insurance Services Office (ISO), and the American Association of Insurance Services (AAIS)

represented hundreds of insurers in seeking approval of a new virus exclusion. ISO submitted to

state regulators a memo titled “New Endorsements Filed To Address Exclusion of Loss Due to

Virus or Bacteria,” dated July 6, 2006, that included the following representations:

               Disease-causing agents may render a product impure (change its quality or
               substance), or enable the spread of disease by their presence on interior
               building surfaces or the surfaces of personal property. When disease-
               causing viral or bacterial contamination occurs, potential claims involve the
               cost of replacement of property (for example, the milk), cost of
               decontamination (for example, interior building surfaces), and business
               interruption (time element) losses. Although building and personal property
               could arguably become contaminated (often temporarily) by such viruses
               and bacteria, the nature of the property itself would have a bearing on
               whether there is actual property damage. An allegation of property damage
               may be a point of disagreement in a particular case. 27

       79.     The Policy also includes “Civil Authority” coverage, pursuant to which Cincinnati

promised to pay for the loss of Business Income and necessary Extra Expense sustained by Plaintiff

that is “caused by action of civil authority that prohibits access” to Plaintiff’s insured premises.

       80.     Civil Authority Coverage is provided in the property coverage form, with the

following grant provisions:

               (3)     Civil Authority
                       When a Covered Cause of Loss causes damage to property other
                       than Covered Property at a “premises”, we will pay for the actual


27
      See https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-
2006-175-Virus.pdf.
                                                 21
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 22 of 49 PageID #:22




                      loss of “Business Income” and necessary Extra Expense you sustain
                      caused by action of civil authority that prohibits access to the
                      “premises”, provided that both of the following apply:
                      (a)     Access to the area immediately surrounding the damaged
                              property is prohibited by civil authority as a result of the
                              damage; and
                      (b)     The action of civil authority is taken in response to
                              dangerous physical conditions resulting from the damage or
                              continuation of the Covered Cause of Loss that caused the
                              damage, or the action is taken to enable a civil authority to
                              have unimpeded access to the damaged property.

                             This Civil Authority coverage for “Business Income” will
                             begin immediately after the time of that action and will apply
                             for a period of up to 30 days from the date of that action.

                             This Civil Authority coverage for Extra Expense will begin
                             immediately after the time of that action and will end:

                             1)      30 consecutive days after the time of that action; or
                             2)      When your "Business Income" coverage ends;

                             whichever is later.

(FM 101 05 16, at p. 19).

       81.    Further, the Illinois Business Income endorsement provides additional, separate

Civil Authority coverage.

              b.      Civil Authority
                      When a Covered Cause of Loss causes direct damage to property
                      other than Covered Property at the “premises”, we will pay for the
                      actual loss of “Business Income” you sustain and necessary Extra
                      Expense you sustain caused by action of civil authority that prohibits
                      access to the “premises”, provided that both of the following apply:
                      (1)     Access to the area immediately surrounding the damaged
                              property is prohibited by civil authority as a result of the
                              damage; and
                      (2)     The action of civil authority is taken in response to
                              dangerous physical conditions resulting from the damage or
                              continuation of the Covered Cause of Loss that caused the
                              damage, or the action is taken to enable a civil authority to
                              have unimpeded access to the damaged property.
                      Civil Authority coverage for “Business Income” will begin
                      immediately after the time of the first action of civil authority that

                                               22
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 23 of 49 PageID #:23




                       prohibits access to the "premises" and will apply for a period of up
                       to 30 consecutive days from the date on which such coverage began.

                       Civil Authority coverage for Extra Expense will begin immediately
                       after the time of the first action of civil authority that prohibits
                       access to the "premises" and will end 30 consecutive days after the
                       date of that action; or when your Civil Authority coverage for
                       "Business income" coverage ends, whichever is later.

(FA 213 05 16 at 2).

       82.     This Civil Authority coverage is triggered when any non-excluded cause results in

“damage to property other than property” at the Plaintiff’s premises, and is intended to cover losses

resulting from governmental actions “taken in response to dangerous physical conditions.”

       83.     This Civil Authority provision is an independent basis for business interruption

coverage. That is, it can be triggered even when the standard business interruption coverage is not.

       84.     Parts of the Policy, including the “Business Income (and Extra Expense) Coverage

Form,” are standardized forms drafted by ISO.

       85.     In 2006, ISO drafted a new endorsement, CP 01 40 07 06, acknowledging that

claims for business interruption losses would be filed under existing policy language for losses

resulting from the presence of disease-causing agents. Endorsement CP 01 40 07 06, which other

insurers have since incorporated in policies, provides that the insurer “will not pay for loss or

damage caused by or resulting from any virus, bacterium or other microorganism that induces or

is capable of inducing physical distress, illness or disease.” Significantly, Cincinnati did not

include this endorsement in Plaintiff’s Policy.

       86.     Plaintiff’s Policy does not contain any exclusion which would apply to allow

Cincinnati to deny coverage for losses caused by SARS-CoV-2 and related actions of civil

authorities taken in response to SARS-CoV-2.

       87.     Accordingly, because the Policy is an all-risk policy and does not specifically

                                                  23
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 24 of 49 PageID #:24




exclude the losses that Plaintiff has suffered, those losses are covered.

       88.     Additionally, under the Policy, Cincinnati also promised to cover “Extended

Business Income.” This coverage requires Cincinnati to pay for loss of business income beyond

the Period of Restoration under certain conditions.

       89.     Coverage for Extended Business Income Coverage is provided in the property

coverage form, with the following grant provisions:

               (6)     Extended Business Income
                       (a)   For "Business Income" Other Than “Rental Value”, if the
                             necessary “suspension” of your “operations” produces a
                             “Business Income” or Extra Expense “loss” payable under
                             this Coverage Part, we will pay for the actual loss of
                             “Business Income” you sustain and Extra Expense you incur
                             during the period that:
                             1)      Begins on the date property (except “finished stock”)
                                     is actually repaired, rebuilt or replaced and
                                     “operations” are resumed; and
                             2)      Ends on the earlier of:
                                     a)      The date you could restore your “operations”,
                                             with reasonable speed, to the level which
                                             would generate the business income amount
                                             that would have existed if no direct “loss”
                                             had occurred; or
                                     b)      60 consecutive days after the date determined
                                             in b.(6)(a)1) above.
                             However, Extended Business Income does not apply to loss
                             of “Business Income” sustained or Extra Expense incurred
                             as a result of unfavorable business conditions caused by the
                             impact of the Covered Cause of Loss in the area where the
                             “premises” are located.

                               Loss of “Business Income” must be caused by direct “loss”
                               at the “premises” caused by or resulting from any Covered
                               Cause of Loss.

                                                      *      *       *

(FM 101 05 16, at p. 29).

       90.     Further, the Illinois Business Income endorsement provides additional, separate



                                                 24
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 25 of 49 PageID #:25




Civil Authority coverage.

               c.      Extended Business Income
                       (1)   “Business Income” Other Than “Rental Value”
                             If the necessary “suspension” of your “operations” produces
                             a “Business Income” loss payable under this Coverage Part,
                             we will pay for the actual loss of “Business Income” you
                             sustain during the period that:
                             (a)     Begins on the date property (except “finished stock”)
                                     is actually repaired, rebuilt or replaced and
                                     “operations” are resumed; and
                             (b)     Ends on the earlier of:
                                     (i)     The date you could restore your “operations",
                                             with reasonable speed, to the level which
                                             would generate the “Business Income”
                                             amount that would have existed if no direct
                                             “loss” had occurred; or
                                     (ii)    60 consecutive days after the date determined
                                             in c.(1)(a) above.
                             However, Extended Business Income does not apply to loss
                             of “Business Income” sustained as a result of unfavorable
                             business conditions caused by the impact of the Covered
                             Cause of Loss in the area where the “premises” are located.

                              Loss of “Business Income” must be caused by direct “loss”
                              at the “premises” caused by or resulting from any Covered
                              Cause of Loss.

                                             *        *     *

(FA 213 05 16 at 3).

                                  The Property Damage Loss

       91.     The scientific community and those personally and professionally affected by the

virus recognize SARS-CoV-2 as a cause of real physical loss and damage. Recently, the

Pennsylvania Supreme Court likewise found that the COVID-19 pandemic constitutes a “natural

disaster,” namely because, like other identified natural disasters, it involves “substantial damage

to property, hardship, suffering or possible loss of life.” Friends of Danny DeVito, et al. v. Tom

Wolf, Governor, et al., No. 68 MM 2020, 21 n.11, 2020 WL 1847100, at *10 n.11 (Pa. Apr. 13,



                                                 25
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 26 of 49 PageID #:26




2020). The Pennsylvania Supreme Court found that any affected business location is within such

a “disaster area” and has sustained property damage because COVID-19 is “spread by person-to-

person contact, . . . has an incubation period of up to fourteen days, . . . can live on surfaces for up

to four days and can remain in the air within confined areas and structures.” Id. 68 MM 2020, at

29; 2020 WL 1847100, at *13. Thus, the Court rejected an argument that COVID-19 must be

detected at a specific location for that location to fall within the scope of the disaster area. Id.

        92.     At the time each of the Closure Orders were issued, civil authorities had confirmed

that properties and premises throughout the State of Illinois contained SARS-CoV-2 particles on

surfaces and items of property.

        93.     Other governmental authorities and public health officials around the country have

similarly acknowledged that the spread of SARS-CoV-2 causes direct physical loss and damage

to property. For example:

                a.      The State of Colorado issued a public health order indicating that “COVID-
                        19 … physically contributes to property loss, contamination, and
                        damage…” (Emphasis added);

                b.      The City of New York issued an emergency executive order in response to
                        COVID-19 and the pandemic, in part “because the virus physically is
                        causing property loss and damage.” (Emphasis added);

                c.      Broward County, Florida issued an emergency order acknowledging that
                        COVID-19 “is physically causing property damage.” (Emphasis added);

                d.      The State of Washington issued a stay at home proclamation stating the
                        “COVID-19 pandemic and its progression … remains a public disaster
                        affecting life, health, [and] property…” (Emphasis added);

                e.      The State of Indiana issued an executive order recognizing that COVID-19
                        has the “propensity to physically impact surfaces and personal
                        property.” (Emphasis added);

                f.      The City of New Orleans issued an order stating “there is reason to believe
                        that COVID-19 may spread amongst the population by various means of
                        exposure, including the propensity to attach to surfaces for prolonged period

                                                   26
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 27 of 49 PageID #:27




                       of time, thereby spreading from surface to person and causing property
                       loss and damage in certain circumstances.” (Emphasis added);

               g.      The State of New Mexico issued a public health order acknowledging the
                       “threat” COVID-19 “poses” to “property.” (Emphasis added);

               h.      North Carolina issued a statewide executive order in response to the
                       COVID-19 pandemic not only “to assure adequate protection for lives,” but
                       also to “assure adequate protection of… property.” (Emphasis added); and

               i.      The City of Los Angeles issued an order in response to COVID-19
                       “because, among other reasons, the COVID-19 virus can spread easily from
                       person to person and it is physically causing property loss or damage due
                       to its tendency to attach to surfaces for prolonged periods of time.”
                       (Emphasis added).

               j.      Napa County, California issued an order in response to the COVID-19
                       pandemic “based on evidence of increasing occurrence of COVID-19
                       throughout the Bay Area, increasing the likelihood of occurrence of
                       COVID-19 within the County, and the physical damage to property
                       caused by the virus.” (Emphasis added).

       94.     As these orders all recognize, the presence of people infected with or carrying

SARS-CoV-2 particles throughout the state in places like Plaintiff’s insured premises, where

public gatherers typically socialize, eat, drink, or use for entertaining or other recreation renders

those places unsafe and unusable. The Orders of the civil authorities, including the Closure Orders,

were issued in direct response to these existing dangerous physical conditions.

       95.     The continuous presence of SARS-CoV-2 on and around Plaintiff’s premises has

rendered the premises uninhabitable, unsafe and unfit for their intended use and therefore caused

covered, direct physical damage and/or direct physical loss under Plaintiff’s policy, and the

policies of the other Class members, by denying use of and damaging the covered property, and

causing a necessary suspension of operations during a period of restoration.

       96.     Executive Order 2020-07 was issued in direct response to the dangerous physical

conditions caused by the presence of SARS-CoV-2, and prohibited the public from accessing



                                                 27
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 28 of 49 PageID #:28




Plaintiff’s tavern, thereby causing the necessary suspension of its operations and triggering the

Civil Authority coverage under the Policy. Executive Order 2020-07 specifically states, “the

Illinois Department of Public Health recommends Illinois residents avoid group dining in public

settings, such as in bars and restaurants, which usually involves prolonged close social contact

contrary to recommended practice for social distancing,” and that “frequently used surfaces in

public settings, including bars and restaurants, if not cleaned and disinfected frequently and

properly, also pose a risk of exposure.”

       97.     Governor Pritzker’s March 20, 2020 Closure Order (Executive Order 2020-10)

closing all “non-essential” businesses in Illinois, including all restaurants and bars, likewise was

made in direct response to the continued and increasing presence of the coronavirus on property

or around Plaintiff’s premises.

       98.     Like the March 15, 2020 Closure Order, the March 20, April 1 and April 30 Closure

Orders prohibited the public from accessing Plaintiff’s tavern, thereby causing the necessary

suspension of its operations.

       99.     The Closure Orders prohibiting public access to the covered premises and the

surrounding area were issued in response to dangerous physical conditions and caused a

suspension of business operations on the covered premises.

       100.    The presence of SARS-CoV-2 caused direct physical loss of and/or damage to the

covered premises under the Policy by, among other things, damaging the property, denying access

to the property, preventing customers from physically occupying the property, causing the property

to be physically uninhabitable by customers, causing its function to be nearly eliminated or

destroyed, and/or causing a suspension of business operations on the premises.

       101.    As a result of the Closure Orders, the Plaintiff has suffered substantial losses and



                                                28
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 29 of 49 PageID #:29




incurred significant expense. As a result of the Closure Orders, issued in response to the COVID-

19 pandemic, Plaintiff and the other Class members lost Business Income and incurred Extra

Expense.

       102.    As a result of the presence of SARS-CoV-2, and the COVID-19 pandemic, Plaintiff

and the other Class members lost Business Income and incurred Extra Expense.

       103.    The covered Business Income losses and Extra Expenses incurred by Plaintiff and

owed under the Policy continues to increase. As a result of these catastrophic losses, Plaintiff has

been forced to furlough workers and ultimately may have to close its operation permanently.

       104.    The Closure Orders prohibited the public from accessing Plaintiff’s insured

premises described in the Policy, thereby causing the necessary suspension of operations and

triggering the Business Income, Extra Expense, and Civil Authority coverages under the Policy.

Moreover, the presence of SARS-CoV-2 on or around Plaintiff’s premises damaged property by

infecting it and rendered the premises unsafe, uninhabitable, and unfit for their intended use.

       105.    Upon information and belief, people carrying SARS-CoV-2 particles in, on, or

about their person, were physically present at or around Plaintiff’s insured premises during the

time the Policy was in effect.

       106.    Upon information and belief, SARS-CoV-2 particles have been physically present

at or around Plaintiff’s insured premises—both airborne and on surfaces and items of property at

or around Plaintiff’s premises—during the time the Policy was in effect and remained physically

present for up to 28 days.

       107.    Plaintiff has sustained direct physical loss and damage to items of property located

at its premises and direct physical loss and damage to the premises described in the Policy as a

result of the presence of SARS-CoV-2 particles and/or the COVID-19 pandemic.



                                                29
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 30 of 49 PageID #:30




       108.    The presence of SARS-CoV-2 caused direct physical loss of and/or damage to the

premises insured under the Policy by, among other things, damaging the property, denying access

to the property, preventing customers from physically occupying the property, causing the property

to be physically uninhabitable by customers, causing its function to be nearly eliminated or

destroyed, and/or causing a suspension of business operations on the premises.

                   Governmental Action Resulted In A Non-Excluded Loss

       109.    As reflected in the promulgation by ISO of the virus exclusion in 2006, and related

statements by the industry when seeking regulatory approval, insurance industry has thus

recognized since 2006 that the presence of virus can constitute damage to property.

       110.    SARS-CoV-2, a non-excluded Covered Cause of Loss-has been found present on

or within property other than covered premises, damaging those properties.

       111.    The Policy does not define the term “damage.” According to the Oxford English

Dictionary, in common usage “damage” means “[p]hysical harm caused to something in such a

way as to impair its value, usefulness, or normal function.” 28 Black’s Law Dictionary supplies a

related definition: “(1) Loss or injury to person or property; esp., physical harm that is done to

something or to part of someone’s body. (2) By extension, any bad effect on something.” 29

       112.    SARS-CoV-2 alters the physical landscape of the surfaces on which it is present,

rendering those surfaces impure and consequently impairing their value and usefulness. While

SARS-CoV-2 may be smaller and less visible than rust, mold, or paint, the virus has mass and is

necessarily physical in nature, traveling to other objects and causing harm.

       113.    Moreover, access to the area surrounding that damaged property has been



28
       “Damage.”           Lexico.com,          Oxford               English          Dictionary,
       https://www.lexico.com/en/definition/damage.
29
       “Damage,” Black's Law Dictionary (11th ed. 2019).

                                                30
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 31 of 49 PageID #:31




prohibited by civil authority as a result of the damage from SARS-CoV-2, as described herein.

        114.    The Civil Authority provisions further require that the governmental actions are

“taken in response to dangerous physical conditions resulting from the damage or continuation of

the Covered Cause of Loss that caused the damage.”

        115.    The Policy does not to define the term “dangerous physical conditions.” According

to Merriam-Webster dictionary, “Dangerous” means “(1) involving possible injury, pain, harm, or

loss ... (2) able or likely to inflict injury or harm.” 30

        116.    The presence of SARS-CoV-2 results in conditions that are both dangerous and

physical. And by their own terms, the governmental orders described herein were entered in

response to these dangerous physical conditions resulting from the damage or continuation of

SARS-CoV-2 that caused the damage at properties other than Plaintiff’s properties.

        117.    One risk addressed, in part, in the exclusions is governmental action. See Policy

Form FM 101 05 16, Section A, ¶ 3.b.1.c.

        118.    By recognizing governmental action in the exclusions, the Policy confirms

governmental action as a risk of direct loss and a Covered Cause of Loss.

        119.    The Policy excludes some but not all governmental action from coverage.

Specifically, the Policy only excludes coverage for loss caused directly or indirectly by

governmental action that consists of seizure or destruction of property by order of governmental

authority unless the destruction was done to prevent the spread of a fire. As ordinarily used,

“seizure” means “taking possession of person or property by legal process.”

        120.    The governmental Closure Orders affecting Plaintiff’s property do not require




30
        “Dangerous.”      Merriam-Webster.com          Dictionary,            Merriam-Webster,
        https://www.meriamwebster.com/dictionary/dangerous.
                                                     31
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 32 of 49 PageID #:32




seizure or destruction because the government did not destroy or take physical possession of, or

title to, such property. Instead, the Closure Orders limited access to and use of covered property at

the premises described in the Policy’s declarations.

       121.    Therefore, the Policy does not exclude the governmental actions described herein.

       122.    The business-income losses, extra expenses, and other losses were caused by or

resulted from the aforementioned governmental orders, a Covered Cause of Loss.

       123.    The Policy further requires that the business-income losses be incurred because of

the necessary suspension of operations during the period of restoration. Plaintiff suffered losses

because of suspension of operations during the period of restoration.

       124.    The direct loss of physical access to and use of the premises listed in the

declarations, and business property thereon, for Plaintiff and their vendors, agents, employees, and

customers, caused the suspension of the Plaintiff’s operations.

       125.    Such direct losses are also accidental. Accidental means “occurring unexpectedly

or by chance.” 31 The Governmental Closure Orders were issued through no fault of Plaintiff and

were in no way expected by Plaintiff or other insureds entering into insurance policies with

Cincinnati prior to the COVID-19 pandemic.

       126.    Because the Policy covers all risks, including governmental action that, for the good

of the public, does no more than limit physical access to and use of property (real and personal),

coverage is required.

          Cincinnati Did Not Include A Virus Or Pandemic Exclusion In the Policy

       127.    Nothing in the Policy excludes or limits coverage for viruses or virus-related causes




31
       “Accidental.”      Merriam-Webster.com          Dictionary,               Merriam-Webster,
       https://www.merriamwebster.com/dictionary/accidental.
                                                 32
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 33 of 49 PageID #:33




of loss.

           128.   As the Policy makes clear, Cincinnati, as the drafter of the Policy, relied on

materials generated by ISO in drafting Plaintiff’s Policy. ISO is an entity that drafts standard policy

language for industry use in insurance contracts.

           129.   ISO and insurance providers like Cincinnati became aware of the possibility of

virus-related causes during multiple prior health-related crises, including: the 2002 SARS

epidemic, 2009 H1N1 swine flu pandemic, 2012 MERS epidemic, 2014 Ebola epidemic, and the

2016 Zika epidemic, among others.

           130.   In 2006, after the SARS epidemic, ISO drafted a new endorsement, CP O 1 40

07 06, entitled “Exclusion of Loss Due to Virus or Bacteria,” acknowledging that claims for

business interruption losses could be filed under existing policy language for losses resulting from

pandemics or the presence of disease-causing agents. This new endorsement, which other

insurance providers have since incorporated in policies, provides that the insurer “will not pay for

loss or damage caused by or resulting from any virus, bacterium or other microorganism that

induces or is capable of inducing physical distress, illness or disease.”

           131.   Despite the widespread recognition of virus-related causes, and the ISO’s

publication of a new endorsement memorializing an express virus exclusion, Cincinnati did not

include a virus exclusion in Plaintiff’s Policy. Under Plaintiff’s “all risks” Policy, therefore,

constitutes a Covered Cause of Loss.

           132.   Likewise, Plaintiff’s Policy does not exclude from the commercial property

coverage losses arising from governmental orders restricting access to Plaintiff’s premises and

Plaintiff’s business operations due to viruses, viral-related causes or pandemics.

           133.   No other applicable exclusions or limitations apply to preclude coverage for the



                                                  33
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 34 of 49 PageID #:34




direct losses caused by or resulting from the governmental actions described herein.

                             Cincinnati Has Not Paid, And Has No
                     Intention Of Paying, Plaintiff’s Claims For Coverage

       134.     On information and belief, Cincinnati has, on a uniform and widescale basis,

refused to pay, under its Business Income and Extra Expense coverages and Civil Authority

coverages, for losses sustained due to the presence of SARS-CoV-2 and/or related to action of

civil authority in response to the COVID-19 pandemic.

       135.     While representing to its insureds that it will diligently investigate business

interruption claims connected to the COVID-19 pandemic, Cincinnati has told investors the truth:

it has no intention to honor, and it will not honor any such claims.

       136.     Specifically, in its 10-Q filing for the first quarter of 2020, Cincinnati stated:

                Virtually all of our commercial property policies do not provide coverage
                for business interruption claims unless there is direct physical damage or
                loss to property. Because a virus does not produce direct physical damage
                or loss to property, no coverage exists for this peril - rendering an exclusion
                unnecessary. For this reason, most of our standard market commercial
                property policies in states where we actively write business do not contain
                a specific exclusion for COVID-19. While we will evaluate each claim
                based on the specific facts and circumstances involved, our commercial
                property policies do not provide coverage for business interruption claims
                unless there is direct physical damage or loss to property. 32

       137.     On or about March 20, 2020, Plaintiff timely submitted a claim to Cincinnati for its

covered loss.

       138.     Contrary to the plain language of the Policy, and to Cincinnati’s corresponding

promises and contractual obligations, Cincinnati refused to pay for Plaintiff’s covered losses and

expenses.



32
       Form 10-Q, Cincinnati Financial Corporation (filed Apr. 27, 2020), available at
       https://cincinnatifinancialcorporation.gcs-web.com/static-files/787fd5db-ee48-474b-98bl-
       4d7186fa8fb5.
                                                  34
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 35 of 49 PageID #:35




       139.    On or about April 15, 2020, without conducting any meaningful investigation or

significant follow up inquiry concerning Plaintiff’s claim, or related loss, Cincinnati issued a letter

denying Plaintiff’s claim. (See Exhibit B).

       140.    As the 10-Q and letter make clear, Cincinnati’s premeditated strategy is to deny all

claims related to SARS-CoV-2 and the COVID-19 pandemic.

       141.    Given Cincinnati's intention to issue categorical denials of all claims related to

SARS-CoV-2 and the COVID-19 pandemic, it is no surprise that Cincinnati failed to evaluate

Plaintiff’s claims based on all information that could be gathered from a fair and neutral

individualized investigation. Cincinnati further failed to review ample publicly available and

easily-accessible information regarding the claims, and failed to secure an outside counsel opinion

on coverage to avoid bias. Cincinnati has made no indication that it has visited or plans to visit any

of the covered locations.

       142.    Cincinnati’s letter further misstates policy terms and engineers new post-hoc

requirements for coverage (including, for example, requiring “direct physical loss or direct

physical damage ... to property at the covered premises," rather than the requirement as stated in

the Policy that “direct 'loss” cause the suspension). Cincinnati’s letters also quote at length

numerous provisions from the Policy themselves, but with no meaningful explanation or analysis.

       143.    Plaintiff, on the other hand, satisfied all duties under the Policy and the law.

       144.    Cincinnati's repudiation of the insurance contracts that Plaintiff purchased to

protect its business and employees is unlawful. The governmental actions affecting Plaintiff’s

property have caused a loss of income and an increase in expense. This risk of governmental action

is nowhere limited or excluded in the Policy.




                                                  35
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 36 of 49 PageID #:36




                              CLASS ACTION ALLEGATIONS

       145.    Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated. This action satisfies the numerosity, commonality, typicality, adequacy, predominance,

and superiority requirements of those provisions.

       146.    The class claims all derive directly from a single course of conduct by Cincinnati:

its systematic and uniform refusal to pay insureds for losses suffered due to the COVID-19

pandemic and the related actions taken by civil authorities to suspend business operations

       147.    Plaintiff seeks to represent a Class defined as:

       All persons and entities that: (a) had Business Income coverage, Extra Expense
       coverage, or Civil Authority Coverage, under a property insurance policy issued by
       Cincinnati; (b) suffered a suspension of business related to the presence or threat of
       SARS-CoV-2, and/or actions of any civil authority in response to the COVID-19
       pandemic, at the premises covered by their Cincinnati property insurance policy;
       (c) made a claim under their policy issued by Cincinnati for loss of business income
       and/or expenses to minimize the suspension of business due to COVID-19 and/or
       actions of any civil authority in response to COVID-19; and (d) as to which
       Cincinnati denied or has otherwise failed to acknowledge, accept as covered losses
       or expenses, or pay for the covered losses or expenses.

The following people are excluded from the Class: (1) any Judge or Magistrate presiding over this

action and the members of their family; (2) Defendant, Defendant’s agents, subsidiaries, parents,

successors, predecessors, and any entity in which Defendant or its parents have a controlling

interest, and those entities’ current and former employees, officers, and directors; (3) persons who

properly execute and file a timely request for exclusion from the Class; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s

counsel and Defendant’s counsel; and (6) the legal representatives, successors, and assigns of any

such excluded persons.

       148.    This action can be maintained as a class action because there is a well-defined

                                                 36
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 37 of 49 PageID #:37




community of interest in the litigation and the proposed Class is easily ascertainable.

          149.   Numerosity: The members of the Class are so numerous that joinder of all

members is impracticable. The exact number of members of the Class is unknown, but the Class

likely consists of thousands of members. Members of the Class can be easily identified through

Defendant’s records.

          150.   Commonality and Predominance: This action involves common questions of

law and fact applicable to each class member that predominate over questions that affect only

individual class members. Thus, proof of a common set of facts will establish the right of each

class member to recover. Questions of law and fact common to the claims of the Plaintiff and

members of the putative Class, which predominate over any individual issues, include, among

others:

                 a.    Whether Cincinnati issued all-risk insurance policies to Plaintiff and

                       members of the Class in exchange for payment of premiums by Plaintiff

                       and the Class members;

                 b.    Whether Plaintiffs and the Class suffered a covered loss based on the

                       common policies issued to Plaintiff and members of the Class;

                 c.    Whether SARS-CoV-2 causes direct physical loss or damage to property;

                 d.    Whether Cincinnati’s Business Income and Extra Expense coverage applies

                       to a suspension of business related to SARS-CoV-2 and the COVID-19

                       pandemic;

                 e.    Whether the Closure Orders constitute “action[s] of civil authority”;

                 f.    Whether Cincinnati’s Civil Authority coverage applies to a loss of Business

                       Income caused by the actions of any civil authority requiring the suspension



                                                37
Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 38 of 49 PageID #:38




                of business related to SARS-CoV-2 and the COVID-19 pandemic;

         g.     Whether Cincinnati’s Extra Expense coverage applies to efforts to minimize

                a loss caused by SARS-CoV-2 and the COVID-19 pandemic and/or the

                actions of any civil authority requiring the suspension of business related to

                SARS-CoV-2 and the COVID-19 pandemic;

         h.     Whether Cincinnati’s wrongfully denied all claims based on loss caused by

                SARS-CoV-2 and the COVID-19 pandemic;

         i.     Whether Cincinnati’s wrongfully denied all claims based on loss caused by

                the actions of any civil authority requiring the suspension of business related

                to SARS-CoV-2 and the COVID-19 pandemic;

         j.     Whether Cincinnati has breached its contracts of insurance through a

                blanket denial of all claims based on business interruption, income loss or

                closures related to SARS-CoV-2, the COVID-19 pandemic and/or the

                related actions of any civil authority requiring the suspension of business

                related to SARS-CoV-2 and the COVID-19 pandemic;

         k.     Whether Cincinnati has breached its covenant of good faith and fair dealing

                through a blanket denial of all claims based on business interruption,

                income loss or closures related to SARS-CoV-2, the COVID-19 pandemic

                and/or the related actions of any civil authority requiring the suspension of

                business related to SARS-CoV-2 and the COVID-19 pandemic; and

         l.     Whether Plaintiff and the Class are entitled to an award of reasonable

                attorney fees, interest and costs.

  151.   Typicality: Plaintiff’s claims are typical of the claims of the proposed Class. All



                                          38
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 39 of 49 PageID #:39




claims are based on the same principal legal and factual issues in that Plaintiff and members of the

Class purchased identical insurance coverage from Cincinnati containing identical language

regarding business income losses and extra expense, their coverage claims for losses caused by

SARS-CoV-2, the COVID-19 pandemic and the resulting Closure Orders were denied by

Cincinnati, and they have sustained damages arising out of Cincinnati’s wrongful denials.

       152.    Adequacy of Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in complex

class actions and insurance coverage matters. Neither Plaintiff nor Plaintiff’s counsel have any

interests that conflict with or are antagonistic to the interests of the Class members. Cincinnati has

no defenses unique to Plaintiff. Plaintiff and its counsel are committed to vigorously prosecuting

this action on behalf of the members of the Class, and they have the resources to do so.

       153.    Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests: Plaintiff seeks class-wide adjudication as to the interpretation, and

resultant scope, of the Cincinnati coverage. The prosecution of separate actions by individual

members of the Class would create an immediate risk of inconsistent or varying adjudications on

this issue, which would establish incompatible standards of conduct for Cincinnati in evaluating

future claims. Moreover, the adjudications sought by Plaintiff could, as a practical matter,

substantially impair or impede the ability of other Class members, who are not parties to this action,

to protect their interests. Class treatment of common questions of law and fact would also be

superior to multiple individual actions or piecemeal litigation in that class treatment will conserve

the resources of the Court and the litigants, and will promote consistency and efficiency of

adjudication. A class action can, therefore, best secure the economies of time, effort, and expense

or accomplish the other ends of equity and justice that this action seeks to obtain.



                                                 39
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 40 of 49 PageID #:40




        154.    Declaratory and Injunctive Relief: Cincinnati acted or refused to act on grounds

generally applicable to Plaintiff and the other members of the Class, thereby making appropriate

final injunctive relief and declaratory relief, as described below, with respect to the members of

the Class.

        155.    Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Class proceedings are superior to all other available

methods for the fair and efficient adjudication of this controversy and joinder of all members of

the Class is impracticable. The prosecution of separate actions by individual members of the Class

would impose heavy burdens upon the courts and would create a risk of inconsistent or varying

adjudications of the questions of law and fact common to the Class. By contrast, a class action

presents far fewer management difficulties and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court. Economies of time, effort,

and expense will be fostered and uniformity of decisions will be ensured.

        156.    Plaintiff and Plaintiff’s counsel are unaware of any difficulties that are likely to be

encountered in the management of this action that would preclude its maintenance as a class action.

                                             COUNT I
                                      (Declaratory Judgment)

        157.    Plaintiff adopts and incorporates by reference paragraphs 1-156 of this Complaint

as if fully set forth herein.

        158.    Plaintiff’s Policy, as well as those of other members of the Class, are insurance

contracts for which Cincinnati was paid premiums in exchange for its promise to pay Plaintiff’s

and the Class’ losses for claims covered by the Policy.

        159.    Plaintiff and other members of the Class have complied with all applicable terms,

conditions and provisions of the Policy and/or those terms, conditions and provisions have been

                                                  40
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 41 of 49 PageID #:41




waived by Cincinnati, or Cincinnati is estopped from asserting them.

       160.    Coverage under the Policy is provided for any risk of direct loss unless expressly

limited or excluded.

       161.    Cincinnati agreed to pay for its insureds’ actual loss of Business Income sustained

and Extra Expense incurred by Plaintiff due to the necessary suspension of operations during a

“period of restoration.”

       162.    Cincinnati also promised to pay for the loss of Business Income and necessary Extra

Expense sustained by Plaintiff that is “caused by action of civil authority that prohibits access” to

Plaintiff’s insured premises.

       163.     SARS-CoV-2 caused direct physical loss and damage to Plaintiff’s and the other

Class members’ Covered Properties, requiring suspension of operations at the Covered Properties.

Loss of access to and/or loss of ability to use property also constitutes direct physical loss or

damage, triggering coverage. Losses caused by SARS-CoV-2, and the COVID-19 pandemic, thus

triggered the Business Income and Extra Expense provisions of Plaintiff’s and the other Class

members’ insurance policies.

       164.    The Executive Orders by state and local civil authorities were issued in direct

response to the COVID-19 outbreak and the physical presence of SARS-CoV-2 on property on or

around covered premises, forcing closure of premises to the public and curtailment of business

operations.

       165.    Cincinnati did not include an exclusion for loss caused by a virus or a pandemic in

the Policy. Nor do any of the exclusions in the Policy preclude coverage for the governmental

orders restricting access to Plaintiff’s premises and Plaintiff’s business operations due to viruses,

viral-related causes or pandemics, pursuant to which Plaintiff closed its premises to the public and



                                                 41
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 42 of 49 PageID #:42




suspended its regular business operations.

          166.   Due to the presence of SARS-CoV-2, and the COVID-19 pandemic, Plaintiff and

the other members of the Class suffered a loss of Business Income and have incurred Extra

Expense.

          167.   Cincinnati has arbitrarily and without justification refused to reimburse Plaintiff

and members of the Class for any losses incurred by them related to the necessary interruption of

their businesses stemming from SARS-CoV-2, the COVID-19 pandemic and the related Closure

Orders.

          168.   Cincinnati has denied claims stemming from SARS-CoV-2, the COVID-19

pandemic and the related Closure Orders on a uniform and class wide basis, without individual

bases or investigations, such that the Court can render declaratory judgment.

          169.   An actual case or controversy exists regarding Plaintiff’s and the Class’ rights and

Cincinnati’s obligations under the Policy to reimburse Plaintiff and the Classes for the full amount

of losses and extra expenses incurred by Plaintiff and the Class in connection with the suspension

of their businesses stemming from SARS-CoV-2, the COVID-19 pandemic and the related Closure

Orders.

          170.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the Class seek a declaratory adjudging

and judgment from this Court declaring the following:

          a.     Plaintiff’s and the Class’ losses incurred in connection with the necessary

                 suspension of their businesses stemming from SARS-CoV-2, the COVID-19

                 pandemic and the related Closure Orders are insured losses under the policies;

          b.     Cincinnati has waived any right it may have had to assert defenses to coverage or

                 otherwise seek to bar or limit coverage for Plaintiff’s and the Class’ losses by



                                                  42
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 43 of 49 PageID #:43




                issuing blanket coverage denials without conducting claim investigations as

                required under Illinois law; and

        c.      Cincinnati is obligated to pay Plaintiff and the Class for the full amount of the losses

                and extra expenses incurred and to be incurred in connection with the covered

                business losses related to the Closure Orders during period of restoration and the

                necessary with the necessary suspension of their businesses stemming from SARS-

                CoV-2, the COVID-19 pandemic and the related Closure Orders.

                                             COUNT II
                                        (Breach of Contract)

        171.    Plaintiff adopts and incorporates by reference paragraphs 1-156 of this Complaint

as if fully set forth herein.

        172.    Plaintiff’s Policy, as well as those of other members of the Class, are insurance

contracts for which Cincinnati was paid premiums in exchange for its promise to pay Plaintiff’s

and the Class’ losses for claims covered by the Policy.

        173.    Plaintiff and other members of the Class have complied with all applicable terms,

conditions and provisions of the Policy and/or those terms, conditions and provisions have been

waived by Cincinnati, or Cincinnati is estopped from asserting them.

        174.    Coverage under the Policy is provided for any risk of direct loss unless expressly

limited or excluded.

        175.    Cincinnati agreed to pay for its insureds’ actual loss of Business Income sustained

and Extra Expense incurred by Plaintiff due to the necessary suspension of operations during a

“period of restoration.”

        176.    Cincinnati also promised to pay for the loss of Business Income and necessary Extra

Expense sustained by Plaintiff that is “caused by action of civil authority that prohibits access” to

                                                   43
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 44 of 49 PageID #:44




Plaintiff’s insured premises.

       177.     SARS-CoV-2 caused direct physical loss and damage to Plaintiff’s and the other

Class members’ Covered Properties, requiring suspension of operations at the Covered Properties.

Loss of access to and/or loss of ability to use property also constitutes direct physical loss or

damage, triggering coverage. Losses caused by SARS-CoV-2, and the COVID-19 pandemic, thus

triggered the Business Income and Extra Expense provisions of Plaintiff’s and the other Class

members’ insurance policies.

       178.    The Executive Orders by state and local civil authorities were issued in direct

response to the COVID-19 outbreak and the physical presence of SARS-CoV-2 on property on or

around covered premises, forcing closure of premises to the public and curtailment of business

operations.

       179.    Cincinnati did not include an exclusion for loss caused by a virus or a pandemic in

the Policy. Nor do any of the exclusions in the Policy preclude coverage for the governmental

orders restricting access to Plaintiff’s premises and Plaintiff’s business operations due to viruses,

viral-related causes or pandemics, pursuant to which Plaintiff closed its premises to the public and

suspended its regular business operations.

       180.     Due to the presence of SARS-CoV-2, and the COVID-19 pandemic, Plaintiff and

the other members of the Class suffered a loss of Business Income and have incurred Extra

Expense.

       181.    By denying coverage for Business Income and Extra Expense losses incurred by

Plaintiff and members of the Class, related to SARS-CoV-2, the COVID-19 pandemic and the

related Closure Orders, Cincinnati has repudiated its contract and breached its coverage obligations




                                                 44
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 45 of 49 PageID #:45




under its Policy.

        182.    As a result of Cincinnati’s breaches of its policies, Plaintiff and the other Class

members have sustained substantial damages for which Cincinnati is liable, in an amount to be

established at trial.

                                            COUNT III
                        (Breach of the Duty of Good Faith and Fair Dealing)

        183.    Plaintiff adopts and incorporates by reference paragraphs 1-182 of this Complaint

as if fully set forth herein.

        184.    Good faith is an element of the contract that Plaintiff and the Class entered into

with Defendant in obtaining insurance coverage. Whether by common law or statute, all such

contracts impose upon each party a duty of good faith and fair dealing. Good faith and fair dealing,

in connection with executing contracts and discharging performance and other duties according to

Their terms, means preserving the spirit—not merely the letter—of the bargain.

        185.    Put differently, the parties to a contract are mutually obligated to comply with the

substance of their contract in addition to its form. Evading the spirit of the bargain and abusing the

power to specify terms constitute examples of bad faith in the performance of contracts.

        186.    Plaintiff and the Class performed all their obligations under their contracts with

Cincinnati.

        187.    Cincinnati breached the covenant of good faith and fair dealing by purposefully

mischaracterizing provisions of its insurance coverage agreements so as to not honor its contractual

duties to Plaintiff and the Class under those agreements.

        188.    Plaintiff and the Class have sustained damages as a result of Defendant’s breaches

of the covenant of good faith and fair dealing in an amount to be proven at trial.




                                                 45
     Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 46 of 49 PageID #:46




                                         COUNT IV
                (Statutory Bad Faith Denial of Insurance Under 215 ILCS 5/155)

        189.    Plaintiff adopts and incorporates by reference paragraphs 1-188 of this Complaint

as if fully set forth herein.

        190.    Upon receipt of the claims by Plaintiff and other members of the Class related to

SARS-CoV-2, the COVID-19 pandemic and the related Closure Orders, Cincinnati denied the

claims without conducting any investigation, let alone a “reasonable investigation based on all

available information” as required under Illinois law. See 215 ILCS 5/154.6.

        191.    Cincinnati’s denials of claims by Plaintiff and other members of the Class related

to SARS-CoV-2, the COVID-19 pandemic and the related Closure Orders were vexatious and

unreasonable.

        192.    Cincinnati’s denials constitute “improper claims practices” under Illinois law—

namely Cincinnati’s (1) refusals to pay Plaintiff’s and the Class members’ claims without

conducting reasonable investigations based on all available information and (2) failure to provide

reasonable and accurate explanations of the bases in its denials. See 215 ILCS 5/154.6 (h), (n).

        193.    Therefore, pursuant to 215 ILCS 5/155, Plaintiff requests that, in addition to

entering a judgment in favor of Plaintiff and the Class and against Cincinnati for the amount owed

under the policies at the time of judgment, the Court also enter a judgment in favor of Plaintiff

and the Class against Cincinnati for an amount equal to the greater of (1) 60% of the amount which

the trier of fact finds that Plaintiff and the Class are entitled to recover under the policies, exclusive

of costs; and (2) $60,000 per Class member. See 215 ILCS 5/155.

        194.    Plaintiff further requests that the Court enter a judgment in favor of Plaintiff and

the Class, and against Cincinnati in an amount equal to the attorneys’ fees and costs incurred by

Plaintiff for the prosecution of this coverage action against Cincinnati, which amount will be

                                                   46
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 47 of 49 PageID #:47




proved at or after trial, pursuant to 215 ILCS 5/155.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class,

respectfully requests that the Court enter an Order as follows:

       A.      Finding that this action satisfies the prerequisites for maintenance as a class action,

               and certifying the Class defined herein.

       B.      Designating Plaintiff as representative of the Class, and its undersigned counsel as

               Class Counsel.

       C.      Entering declaratory judgment in favor of Plaintiff and the Class, and against

               Cincinnati, on Count I, and declaring as follows:

               1.        Plaintiff’s and the Class’ losses incurred in connection with the necessary

               suspension of their businesses stemming from SARS-CoV-2, the COVID-19

               pandemic and the related Closure Orders are insured losses;

               2.        Cincinnati has waived any right it may have had to assert defenses to

               coverage or otherwise seek to bar or limit coverage for Plaintiff’s and the Class’

               losses by issuing blanket coverage denials without conducting claim investigations

               as required under Illinois law; and

               3.        Cincinnati is obligated to pay Plaintiff and the Class for the full amount of

               the losses and extra expenses incurred and to be incurred in connection with the

               covered business losses related to the necessary suspension of their businesses

               stemming from SARS-CoV-2, the COVID-19 pandemic and the related Closure

               Orders.

       D.      Entering judgment in favor of Plaintiff and the Class, and against Cincinnati, on



                                                  47
Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 48 of 49 PageID #:48




          Count II, finding Cincinnati breached its contracts of insurance, and awarding

          damages for that breach of contract in an amount to be established at trial.

  E.      Entering judgment in favor of Plaintiff and the Class, and against Cincinnati, on

          Count III, finding Cincinnati breached the covenant of good faith and fair dealing

          in its contracts of insurance, and awarding damages for that breach in an amount to

          be established at trial.

  F.      Entering judgment in favor of Plaintiff and the Class, and against Cincinnati, on

          Count IV, finding Cincinnati acted in bad faith, and awarding damages in the

          amount equal to the greater of (1) 60% of the amount which the trier of fact finds

          that Plaintiff and the Class are entitled to recover under the policies, exclusive of

          costs; and (2) $60,000 per Class member.

  G.      Entering judgment in favor of Plaintiff and the Class, and against Cincinnati, in an

          amount equal to all attorney fees and related costs, to be established at the

          conclusion of this action, incurred for the prosecution of this coverage action

          against Cincinnati, pursuant to 215 ILCS 5/155.

  H.      Awarding to Plaintiff and the Class pre- and post- judgment interest, to the fullest

          extent allowable.

  I.      Awarding to Plaintiff and the Class any such further relief as may be just and

          proper.

                              DEMAND FOR JURY TRIAL

  Plaintiff demands a jury trial for all issues so triable.




                                             48
    Case: 1:20-cv-04001 Document #: 1 Filed: 07/08/20 Page 49 of 49 PageID #:49




                                            Respectfully submitted,

                                            T&E CHICAGO LLC, individually, and on behalf
                                            of all others similarly situated,


                                      By:   /s/ Jeffrey A. Berman
                                            One of its Attorneys

Jeffrey A. Berman
Ryan M. Kelly
Patrick J. Solberg
ANDERSON + WANCA
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
Telephone: 847/368-1500
Fax: 847/368-1501

Counsel for the Plaintiff and the Class




                                              49
